DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-189261 was received on 22 December 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 10 November 2021 have been considered by the examiner.

Drawings
The drawings filed on 10 November 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose  et al. (EP 2 783 876 A1), hereinafter Momose.
With regard to Claim 1, Momose discloses a printing apparatus (Fig. 1) comprising: 
a printing unit configured to perform printing on a printing medium based on print data (¶0012); 
an endless belt having a support surface for supporting the printing medium and configured to transport the printing medium (Figs. 1, 6, belt 10); 
a cleaning unit configured to clean the support surface with a cleaning liquid (Figs. 1, 6; cleaning mechanism 15; ¶0034); 
a temperature change unit configured to change a temperature of the cleaning liquid (¶0053; heater 40 and controller 20; Fig. 2); and 
a control unit configured to control the temperature change unit based on at least one of attribute information of the printing medium, a position of the printing medium on the support surface, and the print data (Fig. 4; ¶0073-0076, ¶0077-0084, heater control performed based on contamination degree; ¶0089; ¶0052, information related to contamination degree may be image data amount relating to discharging amount of the liquid, a type of a fabric, recording with/without margins and the like).

With regard to Claim 2, Momose further discloses wherein the cleaning unit includes: a rotary brush configured to rotate in contact with the support surface (Fig. 6; brush 46; ¶0084); and a first jet portion configured to jet the cleaning liquid to the support surface downstream of the printing unit (Fig. 6; water sprayer 52; downstream of printing unit 7, Fig. 1) and upstream of the rotary brush in a moving direction of the endless belt (Fig. 6, water sprayer 52 upstream of rotary brush 46 as shown; NOTE: sprayer 52 is both upstream and downstream of brush 46 based on location of claimed components and endlessness of belt), and the control unit is configured to control a temperature of the cleaning liquid jetted from the first jet portion based on at least one of the attribute information of the printing medium, the position of the printing medium on the support surface, and the print data (Fig. 4; ¶0073-0076, ¶0077-0084, heater control performed based on contamination degree; ¶0089; ¶0052, information related to contamination degree may be image data amount relating to discharging amount of the liquid, a type of a fabric, recording with/without margins and the like; ¶0085, heater provided with water sprayer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Momose, in view of Nhyama (US PGPub 2021/0081734 A1).
With regard to Claim 6, Momose further discloses wherein the printing unit includes: a droplet ejection unit configured to eject droplets to the printing medium (¶0078); and a carriage that is mounted with the droplet ejection unit and is configured to move in a width direction of the endless belt (Figs. 1-2; ¶0038), however Momose does not explicitly disclose the carriage includes a detection unit configured to detect a position of the printing medium supported by the support surface while moving in the width direction of the endless belt, and the control unit is configured to recognize the position of the printing medium based on a detection result of the detection unit.
The secondary reference of Nhyama discloses the carriage includes a detection unit configured to detect a position of the printing medium supported by the support surface while moving in the width direction of the endless belt (Figs. 1, 3, 6; ¶0013; 0007), and the control unit is configured to recognize the position of the printing medium based on a detection result of the detection unit (¶0013; ¶0207; Claim 3; Fig. 4; ¶0210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor of Nhyama, with the printing apparatus of Momose, in order to detect the end portions of the print medium placed on the belt to set a print start position, as taught by Nhyama (¶0207; ¶0013-0014).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for allowability for claim 3 is that applicants claimed invention includes a printing apparatus wherein the cleaning unit includes a second jet portion configured to jet the cleaning liquid to the rotary brush, and the control unit is configured to control a temperature of the cleaning liquid jetted from the second jet portion based on at least one of the attribute information of the printing medium, the position of the printing medium on the support surface, and the print data.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is allowable because it depends from Claim 3.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for allowability for claim 5 is that applicants claimed invention includes a printing apparatus having a cooling unit configured to cool the cleaning liquid, the cleaning liquid cooled by the cooling unit is jetted from the first jet portion, and the cleaning liquid heated by the heating unit is jetted from the second jet portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 7 is that applicants claimed invention includes a printing apparatus having printing unit configured to perform printing on a printing medium; an endless belt having a support surface for supporting the printing medium and configured to transport the printing medium; a cleaning unit configured to clean the support surface with a cleaning liquid; a temperature change unit configured to change a temperature of the cleaning liquid, wherein the cleaning unit includes: a rotary brush configured to rotate in contact with the support surface; a first jet portion configured to jet the cleaning liquid to the support surface downstream of the printing unit and upstream of the rotary brush in a moving direction of the endless belt; and a second jet portion configured to jet the cleaning liquid to the rotary brush, the temperature change unit includes a heating unit configured to heat the cleaning liquid, and a cooling unit configured to cool the cleaning liquid, the cleaning liquid cooled by the cooling unit is jetted from the first jet portion, and the cleaning liquid heated by the heating unit is jetted from the second jet portion.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853